COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Hugo Aguilar v. The State of Texas

Appellate case number:   01-21-00680-CR

Trial court case number: 17-DCR-080285A

Trial court:             434th District Court of Fort Bend County

       Appellant, Hugh Aguilar, has filed a Second Motion for Extension to File Appellate
Brief. The motion is granted. Appellant’s brief is due August 8, 2022.
       It is so ORDERED.

Judge’s signature: ___________/s/ Julie Countiss_________
                             Acting individually


Date: July 28, 2022